Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 10, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  157012(74)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  In re Application of CONSUMERS ENERGY                                                                      Brian K. Zahra
  COMPANY to Increase Rates.                                                                           Richard H. Bernstein
  _________________________________________                                                            Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  RESIDENTIAL CUSTOMER GROUP and
  MICHELLE RISON,
            Appellants,
  v                                                                 SC: 157012
                                                                    COA: 330745
                                                                    MPSC: 00-017735
  CONSUMERS ENERGY COMPANY,
          Petitioner-Appellee,
  and
  MICHIGAN PUBLIC SERVICE COMMISSION,
  MICHIGAN CABLE TELECOMMUNICATIONS
  ASSOCIATION, MICHIGAN
  ENVIRONMENTAL COUNCIL, NATURAL
  RESOURCES DEFENSE COUNCIL, and
  HEMLOCK SEMICONDUCTOR
  CORPORATION,
           Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 28, 2019
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 10, 2019
         d0904
                                                                               Clerk